Title: To Benjamin Franklin from Landais, 28 February 1779
From: Landais, Pierre
To: Franklin, Benjamin


May it please your Excellency—
Brest 28. Feb. 1779.
I but just now receiv’d the Extreem favour you honor’d me with the 16th. Instant, by which I learn that you have apply’d to the french Minister of the Navy, to concilliate his advice & yours upon the conspirators, for the mode of trying them, the sooner the better, being a great burthen & guarded between decks where they suffer much for want of air.
Your Excellency was told it was a standing rule, that no foreign ships should be admitted into the harbour of Brest.
All the Continental Ships that required it, came in, & the Randolph was put into a dry dock. I wrote Your Excellency a long letter the 26th. Instant to demonstrate the necessity of docking this Ship, which is foul; and the advantage she would have in all cases, by being sheathed with Copper. & what a deal of money would be saved for in Boston there is not even Caulkers enough for the Nescessary work. And I must add that I came out of Boston so incompleat in this respect, that by the leaky condition of my uper works, my crew were always wet, & when I arriv’d my spare sails in the hold were half rotten; tho’ a pump was kept playing. I made application to the Navy Board to have her recaulked, as she had not been since she was first launch’d which is near a Year; but the days work of a caulker being at six dollars, & having not eno’ in the place to do it in two Months time, I desisted.
Your Excellency says that the Ship is new & she must want but Little; but give me leave to tell you, it would be so if she had been well provided, at first, with good things, but it was not the case, for all the Iron work was brittle, & the other necessaries were either not to be had or done.
I will prevent this from being the case in future if Your Excellency will give leave to have the frigate sheathed with copper, caulked, her mast & rigging well secur’d &c. This will then be a good sailing strong frigate, ready for service if not at Sea, and will never want much refitting.
It is almost impossible for me to do my duty as Captain, be interpretter for every thing, & hold the several correspondences. And it would be more so to make an estimation of the Expence required for to put the ship to Sea. All I know is that we cannot but make great expence while we are in harbour. I beg leave to referr you to my letter of the 26th. in regard to recruiting me with french men.
I included in that letter an exact view of my present condition, which I beg your Excellency to Consider.
I have comply’d with your orders in presenting your Comps to my officers, & acquainted them that you will Consider the application they made & do what you can for them.
My Surgeon Mr. Winship is just arriv’d and brought your favour of the 22d. by which I learn with Sorrow that you have been lately harrass’d with the gout, & unable to go to Versailles. That the many difficulties & matters to be regulated in order to try the conspirators are so great that you think I had better exchange as many of them as do not deserve death, & carry three or four of the Wickedest home in Irons to be tryed there.
In the first place I dont know whom to exchange them with, or where to put them. In the second, I have forty two in my crew, unknown to me, as you may see by the copy of the court of enquiry, who may join with some others & not miss a second attempt.
If I would keep three or four of the most guilty, to carry them home with me, how can I know them from many others as guilty or more so than those appear to me? & if I send the rest away, then the witnesses will be gone. If I carry four of them in Irons I must keep a guard over them, & when arriv’d in America, they will not be judged for want of all the evidence.
I cannot repair well without going into dock, I [torn: cannot] go into dock without being clear’d of all the prisoners nor before you have had the Minister’s order for me [torn: to be?] admitted there. So I can do nothing before I have your positive orders.

I am far from being able to convoy the Ships you mention till I am repair’d, careen’d & recruited, for I have not men enough left to work the Ship.
I remain (with great Anxiety for your Answer,) With the greatest respect Sir Your most obedient humble Servt.
P: Landais
Doctor B. Franklin
 
Addressed: To / Doctor Benjamin Franklin / Minister plenipotentiary to the United States / at Passy / near Paris
Endorsed: Capt Landais March 6. 79 Objections & Difficulties
